United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 10-2255
                                      ___________

Curtis J. Neeley, Jr.,                     *
                                           *
             Appellant,                    *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * Western District of Arkansas.
NameMedia, Inc.; Network                   *
Solutions, Inc.; Google, Inc.,             *
                                           *   [UNPUBLISHED]
             Appellees.                    *
                                      ___________

                                 Submitted: July 26, 2010
                                    Filed: August 12, 2010
                                     ___________

Before COLLOTON, HANSEN and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

       Curtis Neeley, Jr., filed this interlocutory appeal from the district court’s1 grant
of the defendants’ motions to dismiss and for partial summary judgment. Neeley
brought suit alleging a conspiracy by the defendants to “cybersquat” on two domain
names that he had previously registered. See 15 U.S.C. § 1125(d)(1)(A). Neeley’s
domain registrations expired in 2003, while he was hospitalized, and NameMedia,
Inc., purchased the domain names on the day the registrations expired. He further

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
alleges that the defendants ignored his alleged trademark rights. See 17 U.S.C. § 106.
Neeley seeks injunctive relief and monetary damages.                NameMedia has
counterclaimed, alleging that Neeley’s registration of namemedias.com constitutes
cybersquatting. See § 11 U.S.C. § 1125(d).

      On March 1, 2010, the district court granted summary judgment for
NameMedia on some, but not all, of Neeley’s claims and dismissed certain claims
against Google, Inc. On May 20, 2010, the court dismissed Neeley’s claims against
Network Solutions, Inc., including his claims for injunctive relief.2 Neeley filed this
appeal from the March 1 and May 20 orders. The defendants filed a motion to dismiss
the appeal, arguing that we lack jurisdiction because the appeal is interlocutory in
nature.

       Subject to certain limited exceptions, federal courts of appeals only have
jurisdiction over “final decisions of the district courts of the United States.” 28 U.S.C.
§ 1291. “A final decision generally is one that ‘ends the litigation on the merits and
leaves nothing for the court to do but execute the judgment.’” Clos v. Corr. Corp. of
America, 597 F.3d 925, 928 (8th Cir. 2010) (quoting McAdams v. McCord, 533 F.3d
924, 927 (8th Cir. 2008)). One exception to the final judgment rule is set out in 28
U.S.C. § 1292(a)(1), which grants the courts of appeals jurisdiction over interlocutory
appeals from orders refusing to grant an injunction.

       The orders from which Neeley appeals are indisputably not final decisions
under § 1291. See Huggins v. FedEx Ground Package Sys., Inc., 566 F.3d 771, 773
(8th Cir. 2009) (“[W]e generally consider only orders that dispose of all claims as
final and appealable under § 1291.”). However, the district court’s denial of Neeley’s
claims for injunctive relief falls within § 1292’s exception to the final judgment rule.


      2
      In a separate order on the same day, the district court reconsidered parts of its
March 1 order and reinstated some of Neeley’s claims.

                                           -2-
We therefore have jurisdiction over Neeley’s appeal of that portion of the district
court’s order. See Izaak Walton League of Am., Inc. v. Kimbell, 558 F.3d 751, 763
(8th Cir. 2009). To the extent Neeley appeals other portions of the district court’s
orders, we grant the defendants’ motion to dismiss. We review the district court’s
denial of Neeley’s claims for injunctive relief for abuse of discretion. See Coyne's &
Co., Inc. v. Enesco, LLC, 553 F.3d 1128, 1131 (8th Cir. 2009). We agree with the
district court that Neeley has not shown irreparable harm or any likelihood of success
on the merits. See General Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312, 316
(8th Cir. 2009) (outlining the requirements for injunctive relief). We find no abuse of
discretion and affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -3-